Exhibit15.1 August 8, 2007 Bois d'Arc Energy, Inc. ChaseTower 600 Travis, Suite 5200 Houston, TX77002 Shareholders and Board of Directors Bois d'Arc Energy, Inc. We are aware of the incorporation by reference in the Registration Statement No. 333-127744 filed on Form S-8 of Bois d'Arc Energy, Inc. of our report dated August 8, 2007 relating to the unaudited consolidated interim financial statements of Bois d'Arc Energy, Inc. that are included in its Form 10-Q for the quarter ended June 30, 2007. /s/ Ernst & Young LLP Dallas, Texas
